Judgment, Supreme Court, New York County, entered on September 28, 1972, in this article 78 proceeding, denying the petition and dismissing the proceeding, unanimously reversed, on the law, without costs and without disbursements, and vacated, the petition reinstated to the extent that it seeks compensation for the period July 1,1968 to June 30,1969, and the matter remanded to the Commissioner of Social Services for further proceedings in accordance herewith. Petitioner has failed to demonstrate that section 363 et seq. of the Social Services Law affords it an absolute right to reimbursements from the city. Rather, it appears that such right is conditioned upon the grant of Federal funds under title XIX (U. S. Code, tit. 42, §§ 1396, et seq.). However, the record discloses that -the State Department of Social Services issued a bulletin -on January 17, 1969, indicating that the Department of Health, Education and Welfare had approved the State’s plan for medical assistance by foster care agencies and the submitting of claims for medical costs retroactive to July 1, 1968, and, in their brief submitted to- this court, respondents admit receiving reimbursements for the period between July 1, 1968 and June 30, 1969. They admit further that petitioner may be entitled to some portion of the said funds. What, if anything, is due petitioner cannot be determined on the present record. Concur — Stevens, P. J., Nunez, Murphy, Tilzer and Capozzoli, JJ.